MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252 and review for abuse of discretion. See Iturribarria v. INS, 821 F.3d 889, 894 (9th Cir.2003).
The BIA did not abuse its discretion in denying petitioner’s third motion to reopen because petitioner’s failure to file timely the motion to reopen before the expiration of his voluntary departure period rendered him statutorily ineligible for the relief he sought. See 8 U.S.C. § 1229c(d); de Martinez v. Ashcroft, 374 F.3d 759, 763 (9th Cir.2004). Accordingly, respondent’s unopposed motion to dismiss, construed as a motion for summary disposition, is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.